Citation Nr: 0208470	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-03 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 11, 1996, 
for the award of compensation for Post-traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from April 
1966 to November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating action by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an earlier effective 
date of service connection for PTSD.  The veteran appeared at 
personal hearings before hearing officers at the RO in 
October 1996 and May 1997, and he testified before the 
undersigned at a videoconference hearing in March 2002.  At 
the hearing he raised an issue pertaining to Agent Orange 
exposure.  The RO has not adjudicated such issue; it is 
referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied in a May 1989 rating decision; the veteran 
was notified of the decision in June 1989, and did not appeal 
it.

2.  The veteran's petition to reopen the claim of service 
connection for PTSD was received by VA on June 11, 1996; the 
RO granted service connection and compensation effective from 
that date.


CONCLUSION OF LAW

An effective date earlier than June 11, 1996, for the award 
of compensation benefits for PTSD is not warranted.  
38 U.S.C.A. §§ 5110(a), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, No. 
00-7122 (May, 20, 2002), the United States Court of Appeals 
for the Federal Circuit held that the "duty to assist" 
provisions of section 3(a) of the VCAA do not have 
retroactive effect.  The Board remains bound by VAOPGCPREC 
11-2000, which held that they do.  Regardless, for the 
reasons explained below, the matter of VCAA retroactivity is 
moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The clams file contains a 
complete procedural record.  The veteran has been notified of 
the applicable laws and regulations, and of the VCAA.  
Discussions in rating decisions, in the statement of the 
case, and in the supplemental statements of the case, as well 
as discussion at the Board hearing, have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the VCAA and the implementing 
regulations, a remand for further review in light of the 
implementing regulations would serve no useful purpose.


Factual Background

The veteran contends that he did not receive written notice 
of the June 1989 denial of service connection for PTSD, and 
hence was not aware of his appellate rights.  He argues that, 
therefore, the prior denial is not final; and that the 
effective date of his compensation benefits should be the 
date of his original filing, June 11, 1987.  He does not 
contend clear and unmistakable error in the denial of his 
original claim.

The claims file contains a yellow carbon copy of a June 1989 
letter notifying the veteran of the denial of his claim of 
service connection for PTSD.  A copy of a May 1989 rating 
decision accompanies the letter.

In May 1994, a letter to the veteran regarding a claim of 
service connection for chloracne as a result of herbicide 
exposure was returned to the RO as undeliverable, addressee 
unknown.

There is no correspondence from the veteran or any 
representative of the veteran from the June 1989 denial 
letter until the date of receipt of the reopened claim in 
June 1996.  There are no VA medical records for that period; 
the RO requested records from all VA facilities where the 
veteran alleged treatment for PTSD.

Analysis

Unless otherwise provided, the effective date on an original 
claim or a claim to reopen is fixed in accordance with the 
facts of the case, but shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran was notified of the denial of his original claim 
by letter dated in June 1989.  The claims file contains a 
carbon copy of that letter, contrary to the assertion of the 
veteran and his representative.  There is a presumption of 
regularity establishing that officers of the government are 
presumed to have faithfully discharged their duty including 
delivery by mail of notification such as that in this case, 
unless there is clear evidence to rebut the presumption.  
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Here there 
is no clear evidence to rebut the presumption of regularity.  
The veteran claims to have never received the notice, but the 
Board notes that this claim was not made until well into the 
appeal regarding his reopened claim.  Moreover, the June 1996 
filing was labeled a "Request to Reopen Claim" by the 
veteran, indicating that he was aware of the status of his 
prior claim.  Moreover, he specified that he had been 
diagnosed with PTSD, addressing the ground of the prior 
denial, which stated that the claimed condition had not been 
found on examination.  Finally, the return of a letter on 
another matter five years later is not evidence that a June 
1989 notice was not delivered.  The Board concludes that the 
veteran was properly notified of the denial of his original 
June 1987 claim.

The veteran does not contend that he ever filed a notice of 
disagreement with the May/June 1989 denial, and there is no 
indication in the record that he did.  Therefore, that rating 
decision became final in June 1990.  38 U.S.C.A. 
§ 7105(b)(1).  Further, there is nothing in the record prior 
to June 11, 1996 which may be considered a petition to reopen 
the claim of service connection for PTSD.

In the circumstances outlined above, under the law, the date 
of receipt of the reopened claim establishes the effective 
date for the award of service connection and compensation.


ORDER

An effective date earlier than June 11, 1996 for the award of 
compensation for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

